                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

R WAYNE JOHNSON,

        Plaintiff,
                                                  Case No. 19-cv-287-wmc
   v.

DEPT. VETERAN AFF AND U.S. DEPT.
JUSTICE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            10/30/2019
        Peter Oppeneer, Clerk of Court                     Date
